Citation Nr: 1034239	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-34 411	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for right total knee 
replacement with osteoarthritis.  

2.  Entitlement to service connection for left total knee 
replacement with osteoarthritis.  

3.  Entitlement to service connection for osteoarthritis of the 
wrists.  

4.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 
1954.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection for 
the claimed conditions.  

The Veteran failed to appear for a hearing before the Board in 
August 2010.  Therefore, his hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(c), (e) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The types of evidence that indicate that a current disability may 
be associated with military service include credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson,  
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has asserted that the impact of sliding down ship 
rails during drills caused the initial damage that ultimately led 
to having both total knee replacement surgeries, osteoarthritis 
in his knees and wrists, and bilateral carpal tunnel syndrome.  

The record shows that osteoarthritis of the knees and wrists has 
been diagnosed, along with bilateral carpal tunnel syndrome and 
degenerative joint disease of the knees.  In addition, an August 
2002 private treatment record diagnosed posttraumatic 
osteoarthritis of the left wrist, also likely in the right wrist.  
The origin of the trauma was not discussed.  

VA has recognized that arthritis can be caused by trauma, as 
demonstrated in 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  
Moreover, the Veteran is competent to report that he sustained 
trauma or injury while running drills.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  

Given the current diagnoses and the Veteran's report of traumatic 
injury in service, VA has a duty to provide an examination to 
determine the nature and etiology of his bilateral knee and wrist 
disorders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination to determine whether the 
bilateral knee and wrist disorders were 
incurred in or aggravated by service.  The 
examiner should review the claims folder and 
note such review in the examination report or 
in an addendum.  

The examiner should provide an opinion as to 
whether osteoarthritis of the knees, 
osteoarthritis of the wrists, and bilateral 
carpal tunnel syndrome are currently found 
and, if so, whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that each currently diagnosed 
disorder had its onset in active service or 
is otherwise the result of disease or injury 
in service.  

The examiner must provide a rationale for all 
opinions provided.  The rationale must take 
into account the Veteran's reports.  

If the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner must provide a 
rationale for this conclusion and should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the Veteran's 
bilateral knee and wrist disorders.  The 
examiner should also state whether there is 
additional evidence that would permit the 
opinion to be made.

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



